           Entered on Docket October 12, 2018
                                                           Below is the Order of the Court.

 1
                                                           _______________________________
 2                                                         Marc Barreca
                                                           U.S. Bankruptcy Judge
 3
                                                           (Dated as of Entered on Docket date above)
 4
 5
 6
 7
 8   ________________________________________________________________
 9
10
11
                               UNITED STATES BANKRUPTCY COURT
12                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
13
        In re:                                              No. 18-10438-MLB
14
        Jean Michale Guerin
15
                          Debtor.
16
17                                                          Adv. No. 18-01051-MLB
        HYUNG-SIK HAROLD YOO and
18      EUN-MI KIM YOO, individually and
19      the marital community thereof,
                                                            ORDER ON DEFENDANT’S MOTION
20                        Creditors/Plaintiffs,             FOR PARTIAL SUMMARY
21                                                          JUDGMENT
                     v.
22      MICHAEL MALONE, AKA JEAN
23      MICHALE GUERIN,

24                        Debtor/Defendant.
25
26               THIS MATTER came before the Court on August 22, 2018, upon the Motion of the
27
     Defendant’s Motion for Partial Summary Judgment (Dkt. No. 9). The Court considered the
28

                                                                                                     MARC S. STERN
                                                                                                 ATTORNEY AT LAW
     ORDER ON DEFENDANT'S MOTION FOR                                                           1825 NW 65TH STREET
     PARTIAL SUMMARY JUDGMENT     -1                                                            SEATTLE, WA 98117
     SJ Order amend.wpd                                                                               (206)448-7996




      Case 18-01051-MLB             Doc 31        Filed 10/12/18    Ent. 10/12/18 15:19:26              Pg. 1 of 2
 1   records and files herein, and the argument of counsel. The Court made oral Findings of Fact and
 2
     Conclusions of Law that are adopted and incorporated herein pursuant to Fed.R.Civ.P. 52(a) and
 3
 4   Fed.R.Bank.P. 7052, to the extent that findings of fact and conclusions of law are necessary on

 5   this Motion for Summary Judgment.
 6
                 Now, therefore, IT IS ORDERED:
 7
 8               1.       Defendant’s Motion for Summary Judgment is GRANTED in part and DENIED

 9   in part.
10
                 2.       Pursuant to Fed. R. Civ. P. 56(g), there is no genuine issue of fact as to the
11
12   Record Title Owner of the Malone property commonly known as 1846 Emerald Lake Way,
13   Bellingham, Whatcom County, Washington, 98226 and that the debtor is not the same
14
     individual as the Record Title Holder of the Malone property.
15
16                                                 /// End of Order ///
17   Presented by:
18
     /s/ Marc S. Stern
19   Marc S. Stern, WSBA #8194
20   Attorney for Debtor
21
22
23
24
25
26
27
28

                                                                                                   MARC S. STERN
                                                                                               ATTORNEY AT LAW
     ORDER ON DEFENDANT'S MOTION FOR                                                         1825 NW 65TH STREET
     PARTIAL SUMMARY JUDGMENT     -2                                                          SEATTLE, WA 98117
     SJ Order amend.wpd                                                                             (206)448-7996




      Case 18-01051-MLB               Doc 31     Filed 10/12/18      Ent. 10/12/18 15:19:26       Pg. 2 of 2
